DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3 and 8-9 are pending.  Claims 4-7 are cancelled.  
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1: “providing a single chromatography column and a target product determining the optimum operating binding capacity for the MCC process” is not grammatically correct and is repetitive to the limitation directly preceding it.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite mathematical relationship and calculation of optimum operating binding capacity and target product loading capacity based on a first and second breakthrough curve.  This judicial exception is not integrated into a practical application because additional limitations directed towards insignificant extra solution activity does not integrate the claim into a practical application.  See MPEP 2106.05(g).  Further, generally linking the use of the  does not integrate the claim into a practical application.  See MPEP 2106.05(h).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are directed towards simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See MPEP 2106.05(d).
	Regarding claim 1, the additional limitations “selecting a multiple column chromatography (MCC) process including multiple interconnected columns”, “providing a single chromatography column and a target product determining the optimum operating binding capacity for the MCC process”, “loading the target product on the single column at a first residence time”, “generating a first breakthrough curve…a second breakthrough curve for the second residence time at which the target product was loaded on the single column”, and “analyzing target product of the selected MCC process using the determined optimum operating binding capacity for the MCC process” appear to be generally linking the use of the judicial exception to a particular technological environment or field of use and is not indicative of integration into a practical application.   The limitation “using the first and second breakthrough curves to determine target product loading capacity of the first column of the multiple interconnected columns of the selected MCC process before the determined target product breakthrough at the last column of the multiple interconnected columns of the selected MCC process” appears to be applying the abstract idea, which has not been found to qualify as significantly more in combination with an abstract idea.  Additionally, determining and analyzing are merely post-solution activity which could be attached to almost any 
Regarding claim 9, the additional limitations “selecting a multiple column chromatography (MCC) process including multiple interconnected columns”, “loading a target product on a single column”, “generating breakthrough curves”, and “analyzing target product of the selected MCC process using the determined optimum operating binding capacity for the MCC process” appear to be generally linking the use of the judicial exception to a particular technological environment or field of use and is not indicative of integration into a practical application.   The limitations directed towards determining appear to be applying the abstract idea, which has not been found to qualify as significantly more in combination with an abstract idea.  Additionally, determining is merely post-solution activity which could be attached to almost any calculation.  There is no integration between the calculations and how the process operates or is used; the claimed method merely uses the results of the mathematical relationship in a broad process step.  In this instance it is nothing more than applying the abstract idea.  Accordingly, the claim is ineligible.   
The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible
e.g., at a high level of generality) or as insignificant extra-solution activity.  Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").  Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  See MPEP 2106.05(d),II. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8- 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 claim 1, the limitation “is the first residence time multiplied by the number of interconnected columns in the selected MCC process” is considered new matter.  There is no support for this limitation in the instant specification.  Claims 2-3 and 8 are rejected as well. 
In regard to claim 9¸ the limitations “loading a target product on a single column, three times, at a first residence time, a second residence time, and a third residence times, respectively, wherein the first residence time, the second residence time, and the third residence times are different from one another” and “loading the target product on the single column three more times at a fourth residence time, a fifth residence time, and a sixth residence time….MCC process” are considered new matter.  The instant specification at paragraph [00110] provides support for specific residence times, but there is not support for any residence times.   
Response to Arguments 
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument that a claim does not become ineligible because it is especially designed to produce information that in turn is used to optimize a subsequent physical process; the innovative claimed process is both specific and physical because it requires physical loading of a target product into a physical device, measuring of physical characteristics of the output of that device, and recording elapsed times of physical processes; none of these steps are math, mental, or abstract; the claimed innovation is a novel and physical experimental technique specially designed to optimize operation parameters for a subsequent physical MCC process; both the experimental technique and the optimized MCC operation follow laws of nature including mathematics but this does not make them abstract any more than a series of physical operations performed in a wind tunnel test; the steps of loading, washing, elution, regeneration, and equilibration are not mental or mathematical steps; the rejection disregards the specific and innovative series of physical steps required by these claims, the Examiner does not find this persuasive.  In regard to the Applicant’s argument that the Examiner does not identify a judicial exception; none of the process claims recite mathematical formulae; the Examiner does not give appropriate weight to the physical realm of the loading steps and other physical steps of the methods; the steps are not at a high level of generality because they specify particular products loaded into particular devices for particular residence times; there is a synergy between the physical steps and the generating breakthrough curves step; the generating breakthrough curves step is an innovative series of specific physical process steps; the claims satisfy prong 2 of step 2B of the 101 analysis, the Examiner does not find this persuasive.  In regard to the Applicant’s argument concerning the prongs of the 101 rejection, the Examiner does not find this persuasive. 
As noted in the 101 rejection above, the Examiner has considered all prongs for the 101 rejection. 
As noted in the rejection above the judicial exception is a mathematical relationship and calculation of optimum operating binding capacity and target product loading capacity based on a first and second breakthrough curve. 
While the claims require some physical components as argued, these features do not integrate the judicial exception into a practical application because they are generally linking the use of the exception to a particular technological environment or field of use.   
Additionally, arguments concerning optimization are not persuasive.  The steps of determining, analyzing, and optimizing are merely post solution activity which does not qualify as significantly more in combination with an abstract idea. 
In regard to the Applicant’s argument regarding the 112a rejection of the claims; the present specific provides sufficient support for the recited claim language as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention; paragraph [0071] provides support as does Figure 4C and paragraph [0023], [0064], and [00110], the Examiner does not find this persuasive. 
Paragraph [0023] states there is a residence time for a single column and the residence time for the second column, but does not provide support for what the residence times are or that they are different.  Paragraph [0064] provides support for specific residence times, but there is not support for the scope of the residence times as claimed.  Paragraph [0072] does not discuss residence times.  The instant specification at paragraph [00110] provides support for specific residence times, but there is not support for the scope of the residence times as claimed.   
Figure 4C provides an example of specific residence times; the Figure shows a first residence time α and a second residence time which is 2α.  This Figure does not show a third residence time.  Further, this Figure does not provide support for the full scope of “residence times are different from one another”.  The Figure provides support for the second residence time being 2 times the first residence time. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KARA M PEO/Primary Examiner, Art Unit 1777